Citation Nr: 0023192	
Decision Date: 08/31/00    Archive Date: 09/05/00

DOCKET NO.  97-16 917	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to Dependency and Indemnity Compensation 
(DIC) benefits under the provisions of 38 U.S.C.A. § 1318.


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

Thomas H. O'Shay, Associate Counsel


INTRODUCTION

The veteran had active military service from September 1954 
to April 1977.  He died in December 1995.
 
This matter comes before the Board of Veterans' Appeals 
(Board) from rating decisions by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Waco, Texas.

The Board initially notes that the appellant filed, in 
January 1996, a VA Form 21-534, Application for Dependency 
and Indemnity Compensation, Death Pension and Accrued 
Benefits by a Surviving Spouse or Child.  After review of the 
record, the Board notes that the following issues were 
pending at the time of the veteran's death:  Entitlement to 
increased ratings for Bell's Palsy and tinnitus; entitlement 
to service connection on a secondary basis for 
gastrointestinal disability and chronic fatigue syndrome; and 
entitlement to service connection on an Agent Orange basis 
for numbness of the extremities and chronic fatigue syndrome.  
As the RO has not addressed these disabilities, the issue of 
entitlement to accrued benefits based on the above claims is 
therefore referred to the RO for appropriate action.

The Board notes that the veteran was issued a Statement of 
the Case in November 1993 with respect to the issues of 
entitlement to compensable ratings for bilateral hearing 
loss, hemorrhoids and allergic rhinitis with sinusitis, and 
for entitlement to service connection for syncopal episodes 
and low back disability.  The record reflects that the 
veteran thereafter indicated in December 1993 that he would 
complete his appeal with respect to these issues at a later 
date; no further communication from the veteran or his 
representative was received with respect to the issues 
addressed in the November 1993 Statement of the Case, and the 
appellant has not alleged that the referenced claims remained 
pending at the time of the veteran's death.

The Board also notes that the veteran submitted a claim for 
entitlement to a total rating based on unemployability due to 
service-connected disabilities in December 1993, but that the 
assignment of a 100 percent schedular evaluation for 
psychiatric disability prior to his death and effective 
November 1, 1993, rendered this issue moot, including for 
accrued benefits purposes.

The Board lastly notes that the appellant, in January 1996, 
alleged that VA incorrectly computed the amount owed the 
veteran as a result of the October 1994 rating decision 
assigning increased evaluations for his psychiatric 
disability; she requested that an audit of the veteran's 
account be accomplished in order to determine whether he was 
owed additional monies from VA.  This matter is therefore 
referred to the RO for appropriate action.

The issue of entitlement to service connection for the cause 
of the veteran's death is addressed in the remand at the end 
of this action. 


FINDINGS OF FACT

1.  An unappealed May 1978 rating decision denied the 
veteran's claim for service connection for psychiatric 
disability.
 
2.  The veteran reopened his claim for service connection for 
psychiatric disability in November 1991; service connection 
was thereafter granted for major depression and somatoform 
disorder in an unappealed August 1992 rating decision; the 
psychiatric disability was evaluated as 50 percent disabling 
effective November 6, 1991.

3.  Service connection for PTSD was granted in an unappealed 
October 1994 rating decision; the combined evaluation for the 
veteran's psychiatric disability was increased to 70 percent 
disabling effective from October 27, 1993, to October 31, 
1993, and 100 percent disabling effective November 1, 1993.

4.  The veteran died in December 1995.

5.  At the time of the veteran's death, service connection 
was in effect for psychiatric disability, evaluated as 100 
percent disabling from November 1, 1993; hemorrhoids and 
bilateral hearing loss, both evaluated as noncompensably 
disabling from May 1, 1977; tinnitus, evaluated as 10 percent 
disabling from May 1, 1977; Bell's Palsy, evaluated as 
noncompensably disabling from April 19, 1978; kidney stones, 
evaluated as 30 percent disabling from November 6, 1991; and 
allergic rhinitis with sinusitis, evaluated as noncompensably 
disabling from November 6, 1991, to October 27, 1993, and as 
10 percent disabling from October 28, 1993.

6.  The appellant has not alleged that the May 1978, August 
1992 or October 1994 rating decision was clearly and 
unmistakable erroneous; nor has she alleged that the veteran 
would have been entitled to a total schedular or 
unemployability rating for the 10 year period prior to his 
death.

7.  The above facts are not in dispute.


CONCLUSION OF LAW

The claim for DIC benefits under the provisions of 38 
U.S.C.A. § 1318 is without legal merit.  38 U.S.C.A. §§ 1318, 
7105 (West 1991); 38 C.F.R. §§ 3.22, 3.104, 3.105(e) (1999); 
Sabonis v. Brown, 6 Vet. App. 426 (1994).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board initially notes that the veteran was apparently in 
receipt of disability benefits from the Social Security 
Administration (SSA) prior to his death.  While records from 
that agency have not been obtained, neither the appellant nor 
her representative has requested that VA obtain any records 
from SSA, or suggested that any records from that agency 
would be pertinent to the instant claim.  In any event, the 
Board notes that any records possessed by SSA would not be 
relevant to the adjudication of the appellant's claim for 
entitlement to DIC benefits under the provisions of 38 
U.S.C.A. § 1318, because those records were neither in the 
veteran's claims file nor in VA custody prior to the 
veteran's death.  See Green v. Brown, 10 Vet. App. 111, 118 
(1997); Wingo v. West, 11 Vet. App. 307, 311-312 (1998).

Benefits shall be paid to a deceased veteran's surviving 
spouse in the same manner as if the veteran's death is 
service connected if the veteran's death was not caused by 
his or her willful misconduct and the veteran was in receipt 
of or for any reason (including receipt of military retired 
or retirement pay or correction of a rating after the 
veteran's death based on clear and unmistakable error) was 
not in receipt of but would have been entitled to receive 
compensation at the time of death for a service-connected 
disablement that either: was continuously rated totally 
disabling by a schedular or unemployability rating for a 
period of 10 or more years immediately preceding death; or 
was continuously rated totally disabling by a schedular or 
unemployability rating from the date of the veteran's 
discharge or release from active duty for a period of not 
less than 5 years immediately preceding death.  38 U.S.C.A. § 
1318 (West 1991); 38 C.F.R. § 3.22 (1999). 

In Green v. Brown, 10 Vet. App. 111 (1997) the United States 
Court of Appeals for Veterans Claims (Court) held that a 
clear and unmistakable error claim was not the only way for a 
survivor to show the veteran's entitlement as of the time of 
the veteran's death, but rather that an appellant was 
permitted to attempt to demonstrate that the veteran 
hypothetically would have been entitled to receive a 
different decision on a service-connection-related issue 
based on evidence in the veteran's claims file or VA custody 
prior to the veteran's death, and the law then or 
subsequently made retroactively applicable.  Id. at 118-119.  
In Cole v. West, 13 Vet. App. 268 (1999), however, the Court 
stressed that in order to obtain an adjudication of a 
hypothetical "entitled to receive" theory, an appellant 
must set forth how, based on the evidence in the veteran's 
claims file, or under VA's control, at the time of the 
veteran's death and the law then applicable, the veteran 
would have been entitled to a total disability rating for the 
10 years immediately preceding the veteran's death.  Id. at 
278.

The record reflects that an unappealed May 1978 rating 
decision denied the veteran's claim for service connection 
for psychiatric disability.  He was thereafter granted 
service connection for major depression and somatoform 
disorder in August 1992; the psychiatric disability was 
evaluated as 50 percent disabling effective November 6, 1991.  
Service connection for PTSD was thereafter granted in October 
1994, and the combined psychiatric disability was evaluated 
as 70 percent disabling effective from October 27, 1993, to 
October 31, 1993, and as 100 percent disabling effective 
November 1, 1993; the veteran did not appeal either the 
August 1992 or the October 1994 rating decision.  He died in 
December 1995.

At the time of the veteran's death, in addition to 
psychiatric disability, service connection was in effect for 
the following disabilities: hemorrhoids and bilateral hearing 
loss, both evaluated as noncompensably disabling from May 1, 
1977; tinnitus, evaluated as 10 percent disabling from May 1, 
1977; Bell's Palsy, evaluated as noncompensably disabling 
from April 19, 1978; kidney stones, evaluated as 30 percent 
disabling from November 6, 1991; and allergic rhinitis with 
sinusitis, evaluated as noncompensably disabling from 
November 6, 1991, to October 27, 1993, and 10 percent 
disabling from October 28, 1993.

As noted above, the record reflects, and the appellant does 
not dispute, that the veteran was not in receipt of a 100 
percent schedular or unemployability rating for the 10 year 
period immediately prior to his death in December 1995.  
Moreover, the appellant has not alleged clear and 
unmistakable error in the May 1978, August 1992 or October 
1994 rating decisions, or otherwise contended that an 
effective date earlier than November 1, 1993, for the 100 
percent evaluation assigned the veteran's psychiatric 
disability was warranted.  In addition, the appellant has 
neither contended, nor does the evidence show, that the 
veteran's other service-connected disabilities, either alone 
or in combination, were significantly disabling during the 10 
year period immediately preceding his death.  The Board notes 
that the appellant has not alleged that, or explained how, 
the veteran hypothetically would have been entitled to 
receive a different decision on a service-connection-related 
issue prior to his death.

The Court has held that in a case where the law is 
dispositive of the claim, the claim should be denied because 
of lack of entitlement under the law.  Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994).  Since the veteran clearly was not 
in actual receipt of a 100 percent schedular or 
unemployability rating for the 10 year period immediately 
prior to his death in December 1995, and as the appellant has 
not alleged clear and unmistakable error in any pertinent 
rating decision or presented a legally cognizable argument 
concerning whether the veteran would otherwise have been 
entitled to a total schedular or unemployability rating for 
the 10 year period immediately preceding his death, the 
appellant's claim for entitlement to DIC benefits under the 
provisions of 38 U.S.C.A. § 1318 must be denied.

The Board notes that the issues of entitlement to increased 
ratings for Bell's Palsy and tinnitus; entitlement to service 
connection on a secondary basis for gastrointestinal 
disability and chronic fatigue syndrome; and entitlement to 
service connection on an Agent Orange basis for numbness of 
the extremities and chronic fatigue syndrome for accrued 
benefits purposes have been referred to the RO for 
appropriate action.  The Board notes, however, that none of 
the referenced claims, even if decided favorably to the 
appellant, could result in the assignment of a total rating 
prior to November 1991, since each of those claims was 
initially submitted after that date.


ORDER

Entitlement to DIC benefits under the provisions of 38 
U.S.C.A. § 1318 is denied.


REMAND

Briefly, the appellant contends that service connection is 
warranted for the cause of the veteran's death.  The record 
reflects that the appellant perfected her appeal with respect 
to this issue in February 1997.  In April 1999, she alleged 
that entitlement to service connection for the cause of the 
veteran's death was also warranted on the basis of the 
veteran's use of tobacco products in service and thereafter.  
In July 1999, the RO, relying on 38 U.S.C.A. § 1103 (West 
Supp. 2000), continued the denial of service connection for 
the cause of the veteran's death, noting that, for claims 
filed on or after June 10, 1998, 38 U.S.C.A. § 1103 
effectively precludes service connection for the cause of a 
veteran's death based on the use of tobacco products by the 
veteran during the veteran's service.

In the Board's opinion, the appellant's contention that the 
veteran's death was due to the use of tobacco products in 
service does not constitute a claim separate from her general 
claim for service connection for the cause of the veteran's 
death.  Accordingly, since the claim for service connection 
for the cause of the veteran's death was filed before June 
10, 1998, the provisions of 38 U.S.C.A. § 1103 are not for 
application.  Under the circumstances, the Board is of the 
opinion that the RO should readjudicate the appellant's claim 
without regard to the provisions of 38 U.S.C.A. § 1103 prior 
to the Board's adjudication of the matter.  See generally 
Bernard v. Brown, 4 Vet. App. 384 (1993).

The Board notes that the veteran had reported that he was 
treated at the Dyess Air Force Base (AFB) in Texas since 
1977.  While records from that facility dated from 1978 are 
on file, the Board notes that most of the records were 
submitted by the veteran or the appellant, and that several 
of the records have been highlighted and/or annotated.  Under 
the circumstances, the Board concludes that the referenced 
records should be obtained from Dyess AFB directly.
 
The Board lastly notes that the veteran was apparently in 
receipt of disability benefits from the Social Security 
Administration prior to his death.  As records from that 
agency are potentially relevant to the issue remaining on 
appeal, they should be obtained.

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The RO should attempt to obtain 
a copy of medical records for the 
veteran from Dyess AFB in Texas for 
the period from April 1977 to 
December 1995.  If the appellant 
identifies any other pertinent 
government records which have not 
been obtained, the RO should also 
attempt to obtain a copy of those 
records.

2.  The RO should contact the 
appellant and request that she 
provide medical evidence linking the 
cause of the veteran's death to his 
military service.

3.  The RO should also attempt to 
obtain a copy of any SSA decision 
awarding the veteran disability 
benefits, as well as a copy of the 
record upon which the veteran's 
award of SSA disability benefits was 
based.

4.  Then, the RO should undertake 
any other indicated development and 
readjudicate the claim for service 
connection for the cause of the 
veteran's death, without regard to 
the provisions of 38 U.S.C.A. 
§ 1103.

If the benefit sought on appeal is not granted to the 
appellant's satisfaction, the RO should issue a Supplemental 
Statement of the Case and provide the appellant and her 
representative with an appropriate opportunity to respond.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  By 
this REMAND, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the appellant 
until she is otherwise notified by the RO.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	SHANE A. DURKIN
	Member, Board of Veterans' Appeals


 


